Citation Nr: 1329543	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $4,660.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
August 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in February 2009 by the 
Pension Management Center of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Virtual VA paperless claims processing system contains 
several documents pertinent to this appeal that are not 
associated with the Veteran's VA paper claims file.  This 
includes an August 2009 decision by the VA Debt Management 
Center Committee on Waivers and Compromises, by which a 
waiver of recovery of the debt at issue in this matter, in 
the amount of $4,660, was granted.

Although the matter on appeal has been characterized in a 
September 2010 statement of the case as "reduction of 
disability pension award," the Board finds that the benefit 
sought by the Veteran in this appeal is a waiver of recovery 
of an overpayment of nonservice-connected pension benefits 
in the amount of $4,660.  The reasons for this 
recharacterization of the issue on appeal are discussed at 
length below. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

 
FINDINGS OF FACT

1.  The Veteran has not questioned the validity of the debt 
due to overpayment of $4,660 of nonservice-connected pension 
benefits at issue in this matter or the validity of the 
reduction in his nonservice-connected pension payments due 
to his receipt of Social Security Administration (SSA) 
disability benefits, but rather has sought waiver of 
recovery by VA of the debt created by the overpayment.

2.  In an August 2009 decision the  DMC Committee on Waivers 
and Compromises granted in full the Veteran's claim for a 
waiver of recovery of an overpayment of $4,660. 

3.  There remain no allegations of specific error of fact or 
law in the determination being appealed.


CONCLUSION OF LAW

The criteria for dismissal of the Veteran's appeal are met. 
38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).

In September 2008 the Pension Management Center at the RO in 
St. Paul, Minnesota, sent a letter to the Veteran proposing 
that his  monthly nonservice-connected pension benefits 
payment be reduced.  The RO explained that it had received 
information from a data match with the Social Security 
Administration (SSA) concerning his monthly SSA entitlement.  
Based on this information, the RO proposed to reduce his 
monthly payment benefits by the amount of his monthly SSA 
disability benefit award, effective from November 2005.  See 
generally 38 C.F.R. §§ 3.3(a)(3)(improved pension benefits), 
3.105(f) (reduction in evaluation-pension), 3.272(a)-(x) 
(exclusions from income for the purpose of calculating 
improved nonservice-connected pension benefits;  the 
enumerated exclusions do not include SSA disability benefits 
payments).

In October 2008, the Veteran replied, requesting that the RO 
see attached letters he had received from the SSA "and make 
the appropriate adjustments to my pension to avoid any 
further debt."

In February 2009, the RO put into effect the proposed 
reduction of nonservice-connected pension benefits, 
effective from November 1, 2005.  The RO informed the 
Veteran that it had created an overpayment in his account 
because the information VA received showed that it had paid 
him too much.  He was informed that he would receive a 
separate letter, which would explain how much he had been 
overpaid, and how he could repay this debt.

In his May 2009 notice of disagreement the Veteran wrote 
that he disagreed with the decision to reduce his 
nonservice-connected pension.  He wrote that he was not 
understanding how he had encountered this overpayment.  He 
stated that he had been very ill and had people in and out 
of his house taking care of his cleaning, so that the 
earlier letter described by the RO could have been 
accidentally thrown away, and that apparently he didn't 
respond.  The Veteran elaborated:

This is actually a plea for VA to overlook my 
debt, I truly do not understand why or how I 
encountered the debt, it was not intentional.  
Please take at the attached financial status 
report, you will see that to repay this debt will 
cause an undue burden on me.  I am unable to work 
[due] to my age and diabetes.  Apparently I missed 
the time frame to request a waiver, but I'm asking 
that you reconsider the information provided and 
provide me with a waiver for this debt and 
reinstate my pension.  I truly can't afford to 
repay.  I request a de novo review.  I do intend 
to appeal.

As noted above, and notwithstanding the Veteran's May 2009 
understanding and recollection that he had not seen or 
responded to the September 2008 RO letter, he in fact did 
respond in October 2008, by providing recent documentation 
from SSA and financial status information, and requesting 
that his VA pension benefits be adjusted to avoid any 
further debt.  It appears from the claims file that his 
powers of recollection may be limited under his current life 
circumstances; however, it is equally evident that he 
understood and did not dispute the debt created by the 
reduction in his nonservice-connected pension benefits by 
reason of his receipt of unreported income in the form of 
SSA disability benefits.

The Virtual VA claims file includes an August 2009 decision 
by the VA Debt Management Center Committee for Waivers and 
Compromises, by which a waiver of recovery of the debt at 
issue in this matter, in the amount of $4,660, was granted.  
(This decision and the supporting documentation are 
associated with the Virtual VA claims file but not the VA 
paper claims file.)  See generally 38 U.S.C.A. § 5302(c) 
(recovery of overpayment of any benefits made under laws 
administered by VA may be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the 
waiver); 38 C.F.R. § 1.963(a) (recovery of overpayment of 
any benefits made under laws administered by VA may be 
waived if recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience). 

An October 2009 letter from the DMC informs the Veteran, in 
general language and with no supporting documentation, that 
"your request for waiver has been approved by the Committee 
on Waivers and Compromises."  It is quite possible that the 
Veteran did not understand the full significance of this 
letter-that the waiver of recovery of his debt to VA created 
by VA's overpayment to him of nonservice-connected pension 
benefits in the full amount of $4,660 had been granted.

In a September 2010 statement of the case, the RO informed 
the Veteran that it had had reduced his pension based on his 
SSA income, and had in a February 2009 letter provided more 
specific information as to his award rate and payment change 
date, and how his benefit was calculated.

In October 2010, the Veteran wrote in his substantive 
appeal:

At the time VA sent the letter my medical 
condition was poor, this is why I did not respond.  
[The Board notes again that the Veteran did in 
fact promptly respond to the September 2008 RO 
letter in October 2008.]  I was by no means trying 
to defraud the VA or make money I was no[t] 
entitled to.  I live on a fixed income and this 
has hurt my finances.  I would use the money to 
catch up on my bills.

It is evident to the Board from a detailed review of the 
paper claims file and the Virtual VA claims file, based on a 
careful reading of the content and chronology of the 
correspondence sent to and received from the Veteran, that 
he did not dispute the validity of the debt at issue in this 
matter, or the validity of the reduction in his nonservice-
connected pension benefits, but rather sought a waiver of 
recovery of the debt created by the overpayment of his 
nonservice-connected benefits for the period from November 
2005 to February 2009.  It appears that the Veteran may 
currently struggle with written language to some extent, but 
he made the nature of his claim very clear in his May 2009 
notice of disagreement, in which he wrote, "This is actually 
a plea for VA to overlook my debt."

As noted, the DMC Committee on Waivers and Compromises 
waived recovery of the overpayment of $4,660 in full in an 
August 2009 decision, of which the Veteran was informed by 
letter, perhaps too generally, in October 2009.

In consideration of the above, and after review of all 
information and correspondence in the Virtual VA and paper 
VA claims files, the Board finds that there remains no 
allegation of specific error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.101(d).  The Veteran has not asserted that 
the reduction in nonservice-connected pension benefits due 
to his receipt of SSA disability benefits was in error, or 
that the debt at issue in this appeal was in error.  Rather, 
in October 2008 he submitted further information from SSA 
and requested that his pension be adjusted accordingly to 
avoid the creation of any further debt, and in May 2009 he 
specifically stated that his claim was "actually a plea for 
VA to overlook my debt."  Because VA has waived recovery of 
the debt at issue in this appeal in its entirety, as 
requested by the Veteran, it is the judgment of the Board 
that this appeal should be dismissed for lack of any 
remaining allegation of specific error of fact or law. 38 
U.S.C.A. § 7105(d)(5) (Board of Veterans' Appeals may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed).







ORDER

The appeal is dismissed. 


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


